Order filed, April 19, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00253-CR
                                    ____________

                               NANCY RICHEY, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                    On Appeal from the Co Crim Ct at Law No 10
                               Harris County, Texas
                          Trial Court Cause No. 1814444


                                        ORDER

       The reporter’s record in this case was due March 23, 2012, 2012. See Tex. R.
App. P. 35.1. On March 29, 2012, this court ordered David Fortson to file the record
within 20 days. The record has not been filed with the court. Because the reporter’s
record has not been filed timely, we issue the following order.

       We order David Fortson, the official court reporter, to file the record in this
appeal within 10 days of the date of this order.          No further extension will be
entertained absent exceptional circumstances.         The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). If David Fortson does not timely file the record as ordered, we will issue an
order directing the trial court to conduct a hearing to determine the reason for the failure
to file the record.



                                      PER CURIAM